COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                   NO. 02-16-00005-CR

Marcelino Elias Gutierrez                   §    From Criminal District Court No. 1

                                            §    of Tarrant County (1393715R)

v.                                          §    October 13, 2016

                                            §    Opinion by Justice Meier

The State of Texas                          §    (nfp)

                         JUDGMENT ON REHEARING

      Appellant Marcelino Elias Gutierrez filed a motion for rehearing of our

opinion that issued on August 25, 2016.          We deny the motion, withdraw our

opinion and judgment dated August 25, 2016, and substitute the following.

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgments. It is ordered that the judgments

of the trial court are affirmed.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Bill Meier
                                            Justice Bill Meier